Citation Nr: 1221938	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  05-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine, status post fracture L1 and L3 with wedge deformity and arthritis.

2.  Entitlement to a rating in excess of 20 percent for traumatic arthritis, right shoulder, from August 4, 2005.

3.  Entitlement to an initial rating in excess of 10 percent for traumatic arthritis, left shoulder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to May 2000.

These matters initially came before the Board of Veterans' Appeals (Board) from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO, among other things, granted service connection for degenerative changes of the lumbar spine and bilateral shoulders.  The RO assigned a 10 percent rating for these disabilities, effective May 30, 2000, the day after separation from service.

After the Veteran appealed, the RO assigned a 20 percent rating for a lumbar spine disability and separate 10 percent ratings for right and left shoulder arthritis, each effective May 30, 2000.  The RO subsequently increased the rating for the right shoulder to 20 percent, effective August 4, 2005, creating staged ratings for this disability.  The Veteran continued to seek higher ratings for each disability.

After remanding each claim in July 2007, the Board denied them in April 2008.  In April 2010, the Court vacated the Board's April 2008 decision and remanded these matters to the Board.  In January 2011, the Board denied the claim for a rating higher than 10 percent for right shoulder arthritis prior to August 4, 2005, and remanded the remaining issues to the RO.  For the reasons stated below, the RO substantially complied with the Board's remand instructions and the remaining claims are ready to be decided on the merits

After the case was returned to the Board, the Veteran made a January 2012 motion for an extension of time to submit additional evidence or argument.  The undersigned granted the motion, but no submission was received as of the April 8, 2012, date that the 60-day extension expired.  Consequently, the Board will decide the claims without additional delay.


FINDINGS OF FACT

1.  A lumbar spine disability has most nearly approximated pronounced intervertebral disc syndrome with demonstrable deformity of a vertebral body throughout the appeal period.

2.  A right shoulder disability has most nearly approximated limitation of motion of the right arm at shoulder level from August 4, 2005.

3.  A left shoulder disability has throughout the appeal most nearly approximated objectively confirmed noncompensable limitation of motion but not limitation of motion of left arm at shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no more, have been met for DDD of the lumbar spine, status post fracture L1 and L3 with wedge deformity and arthritis throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5285-5293 (2011).

2.  The criteria for a rating in excess of 20 percent for traumatic arthritis, right shoulder, from August 4, 2005, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010-5201 (2011).

3.  The criteria for a rating in excess of 10 percent for traumatic arthritis, right shoulder, prior to August 4, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010-5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the rating for the Veteran's right shoulder disability has been staged; however, the issue of the appropriate rating prior to August 4, 2005, having been decided in January 2011, is not before the Board on this appeal.  Moreover, as shown below, uniform ratings for the lumbar spine and shoulder disabilities are otherwise warranted.


Lumbar Spine

The Veteran's lumbar spine disability has been rated pursuant to DCs 5285-5292, as in effect prior to September 23, 2002.  Significantly, during the pendency of this appeal, the regulations for rating disabilities of the spine were twice revised, effective September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies. If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  

If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim. If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  A new law or regulation has prohibited retroactive effects if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have retroactive effects.  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

Regardless of the precise basis of the RO's 20 percent rating, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  For the reasons stated below, the Board will find that the most appropriate rating is 70 percent, a combination of a 60 percent pursuant to DC 5293 and 10 percent added pursuant to the Note to DC 5285.

Under DC 5293, prior to the 2002 amendments, a rating of 40 percent was warranted where IVDS was severe with recurring attacks and intermittent relief. Where the disability was pronounced, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurologic findings appropriate to the site of the diseased disc, and little intermittent relief, a 60 percent rating was warranted.

The only other ratings higher than 60 percent that were warranted under the pre-2002 criteria were for residuals of vertebra fracture with cord involvement, bedridden, or requiring long leg braces, or without cord involvement where there is abnormal mobility requiring a neck brace under DC 5285 and for ankylosis of the lumbar spine or of the entire spine under DCs 5286 and 5289.  

As the evidence discussed below reflects that there has been no vertebra fracture residuals with cord involvement or with abnormal mobility requiring a neck brace, or ankylosis, further discussion of these diagnostic codes is unnecessary.  

However, a Note to DC 5285 provides that in other cases, residuals of fracture of the vertebra are to be rated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  In this case, there is demonstrable deformity of a vertebral body, and that must be added to the rating being granted below pursuant to the Note to DC 5285.

Effective September 23, 2002, DC 5293 was revised to evaluate IVDS either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Ratings were provided for intervertebral disc syndrome based on the total duration of incapacitating episodes within the previous twelve months.  

Note 1 provided that for the purposes of evaluations under DC 5293, "an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."   Note 1 also defined "chronic orthopedic and neurological manifestations" as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."  

Note 2 provides that when the evaluation is based on chronic manifestations, orthopedic disabilities are to be evaluated using the rating criteria for the most appropriate orthopedic diagnostic code or codes and neurological disabilities are to be evaluated separately using the rating criteria for the most appropriate neurological diagnostic code or codes.

The remaining criteria for rating disabilities of the spine were left undisturbed by the 2002 amendments, but the 2003 amendments renumbered all of the diagnostic codes and provided for evaluation of back disabilities other than IVDS under the general rating formula for rating diseases and injuries of the spine.  

The diagnostic code applicable to IVDS was changed from 5293 to 5243 and the new criteria provided that IVDS would be evaluated either under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. The formula for rating IVDS based on incapacitating episodes, including the definition of incapacitating episodes in Note 1.

Under the general rating formula, a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  50 and 100 percent ratings are warranted for unfavorable ankylosis of the thoracolumbar spine and the entire spine, respectively.  Note 1 following the general rating formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.

The primary diagnostic codes for consideration when addressing lumbar spine related neurologic abnormalities are DCs 8520, 8620, and 8720. Under these diagnostic codes, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve.

A note prior to the DC 8500 series indicates that the term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  Complete paralysis of the sciatic nerve is indicated when the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened, or (very rarely) lost.

During service, the Veteran sustained a compression fracture of the lumbar spine and was diagnosed with DDD.  Shortly after service, on the October 2000 VA examination, range of motion of the lumbar spine was forward flexion to 90 degrees, extension to 35 degrees, side flexion bilaterally 20 degrees, and rotation bilaterally to 18 degrees.  Patrick maneuver and straight leg raising tests were negative.  X-ray findings showed slight wedge compression deformity at L1 and L3 with intervertebral degenerative changes at L3-4 and L5-S1.

On the October 2004 VA examination, the Veteran denied joint problems, but reported non-radiating lumbosacral pain with stiffness, weakness, and muscle spasm.  He stated that pain was sharp and was generally about four, goes up to six or   seven during flare-ups.  He walked unaided without the use of a cane, crutches, or walker.  No brace was used.  He stated that daily activities were limited because he could not lift, push, or pull.  His occupation was that of an accountant.  He enjoyed fishing, hunting, gardening, and he could drive.

The examiner noted that the Veteran exhibited painful motion, spasm, weakness and tenderness.  Specifically, he exhibited some muscle spasm in the lumbosacral spine with tenderness in the midline.  His spine appeared straight.  He had no fixed deformity.  Range of motion noted forward flexion to 51 degrees. Straight leg raises were normal.  Reflexes were 2 and equal throughout in both lower extremities.  Extension was limited to 10 degrees.  Right and left lateral movement was limited to 20 degrees.  X-ray of the lumbar spine showed spasm, severe degenerative spondylosis, old compression deformity, and chronic DDD.  The assessment was severe DDD of the lumbosacral spine.

On the August 2005 VA examination forward flexion was to 70 degrees with pain beginning at 40 degrees.  Lateral bending to the left was 25 degrees and to the right was 20 degrees.  Repetitive motion testing revealed the same range of motion.  There was notable spasm and deep tendon reflexes and muscle strength were symmetrical.

On the August 2007 VA examination, the Veteran complained that his lumbar spine had become much worse.  He complained of increased pain and fatigability.  The pain ran down his right leg in a posterior lateral fashion on a daily basis.  He had flare-ups of back pain that was brought on by turning, lifting, moving, bending, or any type of movement really, but stated that the morning stiffness was really, really bad.  He also used a TENS unit.

For daily activities, the Veteran indicated that he could not bend over to pick up anything or carry anything.  He was essentially limited to deskwork at his office. He could not sit for prolonged periods of time.  He stated that he must have someone else help clean the yard and do yard work for him.

Examination revealed significant spasms in the musculature of the lumbar spine. There was no wasting of the buttocks or the lower extremity musculature.  Deep tendon reflexes and strength were symmetrical.  Range of motion noted was flexion to only 70 degrees.  Extension was limited to 20 degrees.  Lateral bending was limited to 15 degrees bilaterally.  Pain was noted at the end of the above motion findings.  

Additionally, repetitive motion further limited flexion to 50 degrees and extension to 10 degrees. Lateral bending and rotation remained the same.  It was noted that a September 2006 MRI showed noted disc bulge at L2-3, disc spur at L3-4 and L4-5.  There was moderate encroachment into the neuroforaminal on the right and severe into the neuroforaminal on the left.  The examiner assessed multilevel degenerative disc disease with some neuroforaminal encroachment and central canal encroachment. He had symptomatic radiculopathy in the L5 nerve distribution.

The above evidence contains findings suggesting neuropathy, radiculopathy, multilevel degenerative disc disease with neuroforaminal and central canal encroachment, and significant muscle spasms.  The X-ray evidence had consistently shown chronic and severe DDD, disc space narrowing, spondylosis, sclerosis, and spurring.  In addition, the Veteran has consistently stated that his continued to experience worsening pain and little intermittent relief and he is competent to make such statements.  

Given that these symptoms most nearly approximate the pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, the Board finds that a 60 percent rating is warranted under DC 5293.  When 10 percent is added for demonstrable deformity of a vertebral body pursuant to the Note to 5285, the appropriate rating is 70 percent.

The only remaining question is whether evaluating the Veteran's lumbar spine disability under the amended criteria would result in a rating higher than 70 percent.  If not, rating the Veteran's lumbar spine disability under the new criteria would have a prohibited retroactive effect.  For the following reasons, the Board finds that a rating higher than 70 percent for the Veteran's lumbar spine disability is not warranted under the new criteria.

The VA examination reports, including most recently in March 2011, have consistently indicated that there is no ankylosis of the thoracolumbar spine and that the Veteran has not experienced incapacitating episodes.  Consequently, the highest rating possible under the general rating formula for the orthopedic manifestations of the Veteran's lumbar spine disability would be 40 percent for forward flexion of the thoracolumbar spine to 30 degrees or less.

Although there has not been forward flexion of the thoracolumbar spine to 30 degrees or less, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

However, even assuming that the Veteran was entitled to a 40 percent rating under the general rating formula based on the DeLuca factors, a rating higher than 70 percent would not be warranted under 38 C.F.R. § 4.25, which contains the table for combining rating.  The VA examination reports have consistently found no bowel or bladder impairment or other neurologic abnormalities other than radiculopathy throughout the appeal period.  

Thus, with at most two additional ratings, for left and right lower extremity radiculopathy, at least one of those additional neurologic abnormalities would have to be rated 40 percent under DC 8520, as separate 20 percent ratings would warrant only a 60 percent rating when combined with the 40 percent rating.

The evidence does not, however, reflect that the Veteran has had symptoms more nearly approximating the moderately severe incomplete paralysis of the sciatic nerve required for a 40 percent rating.  Rather, although he had spasms of the lumbar spine throughout the appeal period, straight leg raising was normal on the October 2000 VA examination, reflexes were 2+ and equal in the lower extremities on the October 2004 VA examination, deep tendon reflexes, sensorium, EHL, and strength were symmetrical on the August 2005 VA examination, there was no wasting and deep tendon reflexes, sensorium, and strength were equal on the August 2007 VA examination, and reflex sensory, deep tendon reflexes were and motor examinations were mostly normal on the March 2011 VA examination.  

The evidence thus reflects that any associated neurologic abnormalities did not warrant separate rating that would result in a rating higher than 70 percent when combined with the maximum possible 40 percent rating for orthopedic manifestations under the general rating formula.  Consequently, the 70 percent rating under DC 5293, in effect prior to September 23, 2002, is the most favorable to the Veteran and the most appropriate throughout the appeal period.

Shoulders

The Veteran's shoulder disabilities are rated under DC 5010.  DC 5010, applicable to traumatic arthritis, substantiated by X-ray findings, is rated as degenerative arthritis. Degenerative arthritis is rated under DC 5003, which provides arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

If there is no compensable limitation of motion under the appropriate diagnostic code, a rating of 10 percent is warranted for limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted for X-ray findings of arthritis and a 20 percent rating for arthritis with occasional incapacitating exacerbations.

In this case, as shown below, arthritis of each shoulder was substantiated in multiple X-ray reports.  The appropriate diagnostic code for the specific joint involved is DC 5201, applicable to limitation of motion of the arm.

Under DC 5201, a 20 percent rating is warranted for limitation of motion at shoulder level for the major and minor joints.  Where motion of the arm is limited to midway between the side and shoulder level a 30 percent rating is warranted for the major joint and a 20 percent rating is warranted for the minor joint.  Where motion of the arm is limited to 25 degrees from the side a 40 percent rating is warranted for the major joint and a 30 percent rating is warranted for the minor joint.  The Veteran is right handed.  

38 C.F.R. § 4.71, Plate I provides guidance as to normal range of motion of the shoulder as well as what is meant by limitation of the arm at the shoulder level.  The images in Plate I show that normal forward elevation, or flexion, of the shoulder is from 0 to 180 degrees and that flexion to the shoulder level is 90 degrees.  Similarly, normal shoulder abduction is from 0 to 180 degrees with abduction to the shoulder level being 90 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees, with 0 degrees representing the shoulder level.

In its memorandum decision, the Court found that it could not determine from the examiners' discussion in the August 2005 or August 2007 VA examinations "whether the reduction in range of motion, or lack thereof, was entirely due to pain or was a composite of the reduction from pain and the reduction from fatigability and lack of endurance."  

The Court also found that the Board's explanation offered no assistance in explaining the examiner's finding, and that that it was not clear how the Board integrated the data on internal and external rotation into its range of motion ratings.  The Court also wrote, "The Court's precedent seems to support the appellant's argument that VA must separately evaluate additional limitations in range of motion due to pain and additional limitations in range of motion due to fatigability, weakness, and incoordination." 

Given the Court's concerns regarding the adequacy of the range of motion and DeLuca findings on August 2005 and August 2007 VA examinations, the Board will quote the range of motion and DeLuca findings from the examination reports and give a detailed explanation of its interpretation of these reports.

On the October 2000 VA examination, there was some tenderness in the trapezius muscle groups bilaterally, no pain in the shoulder joint, and full and normal range of motion of both shoulders, with elevation to abduction 180 degrees, elevation to forward flexion 180 degrees, elevation to plane of scapula 180 degrees, lateral rotation 90 degrees, medial rotation 100 degrees, extension 60 degrees, adduction 75 degrees, horizontal abduction/adduction 130 degrees, and circumduction 200 degrees.  

The September 2000 shoulder X-rays showed showed bilateral hypertrophic change of the acromioclavicular joint, a small bone island within the left humeral head, a small osteophyte projection from the inferior right glenoid fossa.  The bony structures were otherwise negative and the soft tissues of the shoulder were negative.  The impression was degenerative change of the acromioclavicular joints and possible minimal degenerative change of the right glenohumeral joint.  The impression included the statement that there was fibromyalgia with mild pain in the back of both shoulders in the trapezius muscle group, and no pathology of the shoulder joints on clinical exam, with full range of motion.

On the October 2004 VA examination, range of motion figures were not given for the shoulders and X-rays showed minor degenerative osteoarthritis of each shoulder joint.

On the August 2005 VA examination, the Veteran complained of intense pain in the shoulders, but also going up into the trapezius and into his neck.  There was no bony deformity but there were trapezius spasms bilaterally.  The examiner also noted that the sensorium in the upper extremities was symmetrical.  X-rays showed degenerative changes and the diagnosis was degenerative joint disease bilateral shoulders.  With regard to range of motion and the DeLuca factors, the examiner wrote:

The right shoulder range of motion, he has pain at 90 degrees of flexion but makes to 160 degrees, at which point, he could go no further.  Abduction he makes it to 90 degrees, at which point, he has pain and then goes to 170 degrees, at which point he could go no further.  The internal rotation was estimated at 80 degrees, at which point, he could go no further because of pain, and the external rotation was about 50 degrees, at which point, he could [go] no further because of pain.  The repetition shows approximately the same range of motion with increasing pain.  He does seem to have fatigability with the lateral repetitions, lack of endurance but no incoordination.  The left shoulder was then examined.  He has abduction to 180 degrees, at which point, he could go no further because of pain.  Abduction is to 160 degrees, at which point, he stops, stating stating that he has pain and can go no further.  The internal rotation was to 80 degrees, at which point, he stops and can go no further because of pain.  Extension was about 50 degrees, at which point, he states he can go no further because of pain.  The repetition x 5 yields approximately the same range of motion.  He complains of increasing pain with each repetition.  He does seem to have fatigability and lack of endurance but no incoordination.

On the August 2007 VA examination, the Veteran indicated that his shoulders were much worse and he had more pain, pain on a daily basis, and had lost motion.  He noted flare-ups of shoulder pain that was brought on by lifting his arms.  Moving them in certain non-particular ways could exacerbate pain.  Repetitive motion in non-particular ways can create increased pain.  If he bumped his shoulders into something he had severe exacerbation of pain.   He had given up yard work.  His shoulders hurt for several days in excess after doing a little bit of raking or sweeping.  He had to quit driving long distances due to shoulder pain.

The examiner wrote the following with regard to range of motion and the DeLuca factors:

Both shoulders are able to get to flexion to approximately 170 degrees.  He has pain at approximately 150 degrees, but is able to make it to the 170 degree mark before he stops and can go no further.  Abduction also has pain at about 70 degrees, but makes it to about 170 degrees before he can go no further because of pain.  Extension is limited to approximately 40 degrees bilaterally at which point he states that he has pain and can go no further.  Internal and external rotation were both nearly 60 degrees at which point the patient has pain and states he can go no further.  Repetition was done five times and the patient complained of increasing pain with successive repetition.  On repetition number five his abduction was down to approximately 150 degrees bilaterally.  He seems to have true fatigability and lack of endurance with repetition.  I don't see any incoordination, however, on either shoulder.  It should be noted that both shoulders have significant crepitus associated with the range of motion.

The examiner also noted that he did not see any evidence of subluxation on either shoulder.  X-rays showed no definite acute fracture or dislocation.  No definite soft tissue calcification was noted.  There were mild degenerative changes, but no significant change when compared to previous examination.  The diagnosis was degenerative arthritis in bilateral shoulder with slight reduction in motion, and further reduction demonstrated with repetitive moving with increased pain with repetitive movement.

On the March 2011 VA examination, the medical history section indicated no history of hospitalization or surgery.  The summary of joint symptoms indicated no deformity, no giving way, no instability, no weakness, no incoordination, no decreased speed of joint motion, no episodes of locking, dislocation, or subluxation, and no effusions.  There was pain, stiffness, swelling and tenderness.  The conditions did not affect the motion of the joint and there were no flare-ups of the disease.  There were no recurrent shoulder dislocations or inflammatory arthritis.  The summary of general joint findings as to each shoulder indicated "normal exam."

Range of motion of the left shoulder was flexion and abduction to 180 degrees, internal and external rotation to 90 degrees, and there was objective evidence of pain with active motion on the left side.  Range of motion of the right shoulder was the same, but there was no objective evidence of pain with active motion on the right side.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  There was no joint ankylosis and no other significant physical findings.  

X-rays showed no acute fracture or dislocation of the shoulder joints, mild periarticular osteopenia, mild joint space narrowing with marginal spurring in the acromioclavicular joints, the glenohumeral joints were maintained, there were no intramedullary lesions, cortinal erosions, or periosteal reactions.  There were no soft tissue abnormalities.  The impression was no acute fracture or dislocation in the shoulder joints, periarticular osteopenia, and mild degenerative joint disease of the acromioclavicular joints.  

Initially, the Board notes that there is no basis for a rating higher than 20 percent for right shoulder disability from August 4, 2005, or higher than 10 percent for left shoulder disability throughout the appeal period pursuant to any potentially applicable diagnostic code other than DC 5201.  The X-ray and examination findings reflect that there was no ankylosis of scapulohumeral articulation, other impairment of the humerus, or impairment of the clavicle or scapula, which could warrant higher ratings under DCs 5200, 5202, and 5203.

There is also no basis for a rating higher than 20 percent for right shoulder disability from August 4, 2005, or higher than 10 percent for left shoulder disability based on limitation of motion absent the DeLuca factors.  Such higher ratings would only be warranted if there was limitation of motion of the right arm more nearly approximating midway between side and shoulder level, or limitation of motion of the left arm more nearly approximating limitation at the shoulder level.  

As indicated above, limitation of flexion and abduction at the shoulder level is represented by 90 degrees, and rotation at the shoulder level is 0 degrees.  None of the range of motion figures on the VA examinations reflect such limitation.

The only remaining question is therefore whether there was additional limitation due to the DeLuca factors that caused the symptoms of the right or left shoulder disabilities to more nearly approximate the criteria for a higher rating under DC 5201.  In its most recent interpretation of the application of the DeLuca factors, the Court found that pain "may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (quoting 38 C.F.R. § 4.40).  

The Court reiterated "that pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Id. at 43.  The Court did not address the other DeLuca factors, but the same reasoning would appear to apply to weakness, premature or excess fatigability, and incoordination, i.e., they would rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system only if they limit the ability to perform the working movements of the body with normal excursion, strength, speed, coordination, or endurance.

Viewed in this light, the examination findings do not warrant any higher rating.  On the October 2000 VA examination, there was no indication that there was repetitive motion testing or analysis of the DeLuca factors.  There were no range of motion findings for either shoulder on the October 2004 VA examination.

On the August 2005 VA examination, with regard to the right shoulder, there was pain at 90 degrees of flexion and abduction, but the Veteran was able to flex and abduct his shoulder to 160 and 170 degrees, respectively, and internal and external rotation were estimated at 80 and 50 degrees beyond which the Veteran could go no further.  Significantly, the examiner also noted that repetition showed approximately the same range of motion with increasing pain and that there was fatigability with the lateral repetitions and lack of endurance, but no incoordination.  

The Board interprets the above statements of the examiner to indicate that range of motion was approximately the same after repetitions, and that, although there was pain, range of motion was well beyond limitation at the shoulder level in all planes, with 90 degrees representing at the shoulder level for flexion and abduction and 0 degrees representing at the shoulder level for internal and external rotation.  The RO granted a 20 percent rating for the right shoulder based on the pain at 90 degrees, and the Board cannot disturb this finding.  

However, regardless of whether there was limitation from pain or the other DeLuca factors, that limitation did not result in limitation midway between the side and shoulder level warranting a 30 percent rating for limitation of the right arm under DC 5201.

Thus, the failure to distinguish between reduction from pain and reduction from fatigability and lack of endurance does not render the examination inadequate because, even assuming that there was reduction due to some or all of these factors, the reduction did not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system because it did not limit the ability to perform the working movements of the right shoulder body with normal excursion, strength, speed, coordination, or endurance to the degree that it more nearly approximated the criteria for the next higher rating under DC 5201.

With regard to the left shoulder on the August 2005 VA examination, the examiner referred to abduction twice, indicating that one of these references was to flexion, but in both cases, there was pain at 180 and 160 degrees, respectively preventing further  movement, external and internal rotation were limited by pain to 80 and 50 degrees, respectively, and repetition five times resulted in approximately the same range of motion.  

Again, the examiner noted that the Veteran complained of increasing pain with each repetition and seemed to have fatigability and lack of endurance but no incoordination.  However, given that repetition five times resulted in approximately the same range of motion, the Board interprets the examiner to have meant that the pain, fatigability, and lack of endurance were taken into account when the shoulder motion was repeated five times, and did not limit this motion beyond what was indicated.

Consequently, the Board concludes that the reduction in motion, which was indicated to be 180, 160, 80, and 50 degrees, for flexion, abduction, and external and internal rotation, did not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system because it did not limit the ability to perform the working movements of the left shoulder with normal excursion, strength, speed, coordination, or endurance to the degree that it more nearly approximated the criteria for the next higher rating under DC 5201.   Flexion to 180 degrees is normal and abduction to 160 degrees nearly so, and external and internal rotation to a combined 130 degrees (80 plus 50) out of 180 is less than the amount required for higher ratings under DC 5201 in this case.

Similarly, with regard to both shoulders on the April 2007 VA examination, although there was pain on flexion at 150 degrees, the Veteran was able to flex to 170 degrees and although there was pain at abduction at about 70 degrees, the Veteran was able to abduct to 170 degrees.  Internal and external rotation were limited by pain to nearly 60 degrees.  Repetition five times caused abduction to be limited to 150 degrees bilaterally.

Again, while the examiner noted fatigability, lack of endurance, and crepitus, those factors did not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system because it did not limit the ability to perform the working movements of either shoulder with normal excursion, strength, speed, coordination, or endurance to the degree that it more nearly approximated the criteria for the next higher rating under DC 5201 for either shoulder.  That would have required limitation of flexion or abduction of the right shoulder to approximate midway between the side and shoulder or limitation of flexion or abduction of the left shoulder to at the shoulder level, i.e., 90 degrees.  

However, the limitation on repetition was 150 degrees abduction, which does not more nearly approximate the criteria for either a 30 percent rating for the major joint or a 20 percent rating for the minor joint under DC 5201.  The findings of external and internal rotation to nearly 60 degrees similarly does not indicate the degree of impairment more nearly approximating limitation of the right arm to midway between side and shoulder level or limitation of the left arm to at the shoulder level, rotation to a combined 120 degrees (60 plus 60) out of 180 degrees is less than the amount required for higher ratings under DC 5201 in this case.

Finally in this regard, in its January 2011 remand, the Board instructed that a new VA examination indicate whether there was a reduction in the range of motion of the shoulders due to the DeLuca factors and that if there was such reduction, the examiner should indicate the extent of such limitation in degrees.  The Board finds that there was substantial compliance with its instructions in this regard.  

The examiner first listed numerous symptoms, including deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, locking, dislocation, subluxation, effusions, pain, stiffness, swelling and tenderness, and found that there were only the latter four symptoms.  Significantly, however, the examiner found that those conditions did not affect the motion of the joint and there were no flare-ups of the disease.  

Moreover, while there was objective evidence of left shoulder pain with active limitation of motion, with regard to both shoulders, the examiner found that there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  

Those range of motion figures were normal and the fact that the examiner found no additional limitations after three repetitions reflects that there was no limitation of motion that rose to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system because it did not limit the ability to perform the working movements of either shoulder with normal excursion, strength, speed, coordination, or endurance to the degree that it more nearly approximated the criteria for the next higher rating under DC 5201.

Thus, even though the examiner did not refer to each of the DeLuca factors, his findings of lack of no additional limitations after three repetitions and of a normal shoulder examination reflect that there was substantial compliance with the Board's remand instructions and that no higher rating is warranted for either shoulder disability under DC 5201.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Therefore, a rating higher than 20 percent is not warranted for right shoulder disability from August 4, 2005, and a rating higher than 10 percent is not warranted for left shoulder disability at any point during the appeal period under any potentially applicable diagnostic code.

With respect to the Veteran's claims, the Board has also considered his statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

Extraschedular Consideration and Conclusion

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's lumbar spine and shoulder disabilities are fully contemplated by the applicable rating criteria.  The symptoms of limitation of range of motion including additional functional impairment due to the DeLuca factors, as well as deformity of the joints as shown by X-ray findings were considered by the Board and compared to the relevant criteria.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.

In any event, as noted on the March 2011 VA examination and elsewhere, there was no hospitalization or surgery for either the lumbar spine or shoulder disabilities.  Moreover, on the August 2007 VA examination, the Veteran indicated that he had not missed any work as a budget analyst in the past year secondary to his lumbar spine disability as he was able to get his coworkers to cover for him and help him, and that he had missed two days of work in the past year due to his shoulder disabilities.  He indicated on the March 2011 VA examination that he had not missed any days from his job in the past year due to either his lumbar spine or shoulder disabilities.  

Thus, although the disabilities impacted the Veteran's employment and daily activities by making it difficult to lift objects, reach, and maintain mobility, they did not result in marked interference with employment, i.e., beyond that envisioned by the 70 percent rating being granted for the lumbar spine disability and the 20 and 10 percent ratings for the shoulder disabilities.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").

For the foregoing reasons, the preponderance of the evidence warrants a 70 percent rating for lumbar spine disability and is against the claims for higher ratings for right shoulder disability from August 4, 2005 and for left shoulder disability at any point during the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Finally, the Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As noted above, the claims for higher ratings for lumbar spine and bilateral shoulder disabilities arise from the Veteran's disagreement with ratings assigned in connection with the grant of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a rating or effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  He was also afforded multiple VA examinations as to the severity of his lumbar spine and bilateral shoulder disabilities, including a March 2011 examination pursuant to the Board's January 2011 remand.  

As shown by the discussion above, these examinations, taken together, were adequate because they were based on consideration of the Veteran's prior medical history and examinations and also described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for higher ratings for lumbar spine and bilateral shoulder disabilities were thus properly considered on the merits.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial 70 percent rating for DDD of the lumbar spine, status post fracture L1 and L3 with wedge deformity and arthritis, is granted subject to controlling regulations governing the payment of monetary awards. 

Entitlement to a rating in excess of 20 percent for traumatic arthritis, right shoulder, from August 4, 2005, is denied.

Entitlement to an initial rating in excess of 10 percent for traumatic arthritis, left shoulder, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


